CORRECTED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/23/21 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings were received on 2/15/21.  These drawings are acceptable.
Allowable Subject Matter
Claims 1-3 and 5-13 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose or reasonably suggest an optical connector or method for connecting an optical connector, specifically wherein the optical receptacle includes a receptacle-side cylindrical part with a screw disposed on an outer surface, the optical plug includes a nut part into which the receptacle-side cylindrical part is screwed, to shift from the unlocked state to the locked state a screwing of the receptacle-side cylindrical part into the nut part is loosened so that the engagement section is released from the engaged section, in combination with the remaining features of the claims.
The most applicable prior art, Kato (US 9,400,357 B2) and Matsumoto et al (US 8,628,252 B2), discussed in the Office Action mailed 12/9/20, fail to disclose or reasonably suggest the claimed invention, specifically those portions highlighted above in combination with the remaining features of the claims. In contrast, Matsumoto et al discloses the shift from unlocked state to locked states includes tightening the nut, instead of loosening the nut as required by the claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the attached PTO-892, which lists optical connectors in the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R. PEACE whose telephone number is (571)272-8580.  The examiner can normally be reached on 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/RHONDA S PEACE/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        4/28/21